                             United States District Court
                           Western District of North Carolina
                                  Asheville Division

          Cynthia Fisher,              )      AMENDED JUDGMENT IN CASE
                                       )
              Plaintiff,               )           1:17-cv-225-MOC-WCM
                                       )
                 vs.                   )
                                       )
             Walgreens,                )
             Defendant.                )

 DECISION BY COURT. This action having come before the Court on Remand and a decision
having been rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s March 29, 2019 Order.

                                              March 29, 2019
